Citation Nr: 0945578	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
dermatophytosis of the feet. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic skin disorder other than 
dermatophytosis of the feet (claimed as pemphigus vulgaris 
vegitans).

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for Type II diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of a 
cerebrovascular accident (stroke).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1964.  His service records show that his military 
occupational specialty was as a helicopter mechanic and that 
he served stateside and in the Republic of Korea during this 
period of active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims for 
an increased (compensable) evaluation for dermatophytosis of 
the feet and service connection for hypertension and 
residuals of a stroke, and denied his applications to reopen 
his claims for service connection for a chronic skin disorder 
(claimed as pemphigus vulgaris vegitans) and Type II diabetes 
mellitus for failure to submit new and material evidence.

The Veteran and his representative appeared for a hearing at 
the RO before the undersigned traveling Veterans Law Judge in 
March 2009.  A transcript of the hearing has been associated 
with the record.

For the reasons that will be further discussed below, the 
issue of entitlement to an increased (compensable) evaluation 
for dermatophytosis of the feet is REMANDED to the Department 
of Veterans Affairs Regional Office.  VA will send 
instructions to the Veteran and his representative if any 
further action is needed on their part.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for a chronic skin disorder (claimed as 
pemphigus vulgaris vegitans) in a September 2003 rating 
decision; the Veteran was properly informed of the adverse 
decision and his appellate rights in a September 2003 letter, 
and he did not timely appeal this action.

2.  Evidence received since the September 2003 RO decision 
that denied the Veteran's claim of entitlement to service 
connection for a chronic skin disorder (claimed as pemphigus 
vulgaris vegitans) is either duplicative of evidence 
previously submitted or the evidence, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate this 
claim.

3.  The RO denied the Veteran's claim of entitlement to 
service connection for Type II diabetes mellitus in a March 
2004 rating decision; the Veteran was properly informed of 
the adverse decision and his appellate rights in a March 2004 
letter, and he did not timely appeal this action.

4.  Evidence received since the March 2004 RO decision that 
denied the Veteran's claim of entitlement to service 
connection for Type II diabetes mellitus is either 
duplicative of evidence previously submitted or the evidence, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate this claim.

5.  Hypertension did not have its onset during active 
military service and was not manifested within one year after 
the Veteran's separation from service.

6.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
cerebrovascular accident is due to any incident or event 
during active duty.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to 
service connection for a chronic skin disorder (claimed as 
pemphigus vulgaris vegitans) are not met, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 20.1100 (2009).

2.  The criteria for reopening the claim of entitlement to 
service connection for Type II diabetes mellitus are not met, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100 (2009).

3.  Hypertension was not incurred in active military service 
and may not be presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

4.  A cerebrovascular accident was not incurred in active 
military service and may not be presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Whether new and material evidence has been submitted to 
reopen previously denied claims of entitlement to service 
connection for a chronic skin disorder (claimed as pemphigus 
vulgaris vegitans) and Type II diabetes mellitus.

With respect to the new and material evidence claims on 
appeal, under the Veterans Claims Assistance Act of 2000 
(VCAA), when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, 
regulations, and caselaw have held that VA must at least 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  This notice should be provided prior to 
initial adjudication of the claim.  In addition, the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, 
prior to the adjudication of petitions to reopen service 
connection claims, the claimant be given notice of the 
elements of service connection, the elements of new and 
material evidence, and the reasons for the prior final 
denials.

With respect to the issues of whether new and material 
evidence has been submitted to reopen the Veteran's 
previously denied claims for VA compensation for a chronic 
skin disorder (claimed as pemphigus vulgaris vegitans) and 
Type II diabetes mellitus, the Veteran's application to 
reopen the aforementioned claims was received by VA in June 
2005 and October 2005, respectively, and a letter dated in 
March 2006 provided notice of the elements of new and 
material evidence and the reasons for the prior final 
denials.  Thereafter, the claim was adjudicated in an August 
2006 rating decision.  The notice criteria of Kent are thus 
deemed to have been satisfied.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The Board observes that an October 2006 letter informed the 
Veteran of how VA determines a disability rating and 
effective date for awards of VA compensation, in compliance 
with the holding of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, since the Board has concluded 
in this decision that new and material evidence has not been 
submitted to reopen the claims for service connection for a 
chronic skin disorder or Type II diabetes mellitus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess, supra.  

The Board also concludes VA's duty to assist has been 
satisfied with respect to the new and material evidence 
claims on appeal.  With respect to the new and material 
evidence issues, the claims file includes all evidence 
associated with the record at the time of the prior final 
rating decision of September 2003 that addressed the claim 
for service connection for a chronic skin disorder (claimed 
as pemphigus vulgaris vegitans) and the prior final rating 
decision of March 2004 that addressed the claim for service 
connection for Type II diabetes mellitus.  Among these 
records are the Veteran's service treatment reports and post-
service VA treatment records dated March 1995, May 2003, and 
July 2003, as well as the Veteran's personal statements in 
support of these claims.  Furthermore, all evidence dated 
since the prior final rating decisions of September 2003 and 
March 2004 that the Veteran has identified as relevant to his 
application to reopen these claims has been obtained and 
associated with claims folder; otherwise, VA has conducted 
attempts in good faith to obtain such evidence.  

The Board notes that the Veteran has otherwise not referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the matters on appeal that VA has not 
either obtained or made an effort to obtain.  In this regard, 
the Board notes that at his March 2009 hearing, he stated 
that he was first diagnosed with pemphigus vulgaris vegitans 
in October 1989 by VA.  His claims file includes records of 
treatment for his skin that extend back this far in time.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
medical examinations or opinions, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) 
(2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case with respect to whether new and 
material evidence has been submitted to reopen the claims for 
service connection for a chronic skin disorder (claimed as 
pemphigus vulgaris vegitans) and Type II diabetes mellitus, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Board will therefore proceed with the 
adjudication of these matters on appeal.

In general, unappealed rating decisions of the RO and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim there must be 
added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran's original claim for service connection for a 
chronic skin disorder (claimed as pemphigus vulgaris 
vegitans) was denied on the merits in a September 2003 
rating decision.  The Board notes that the Veteran's 
essential contention at the time of his original claim was 
that he was exposed to aviation fuel, lubricants, solvents, 
and hydraulic fluid associated with his military 
occupational specialty as a helicopter mechanic during 
service, and that he now has a chronic skin disorder, 
pemphigus vulgaris vegitans, as a result of such exposure.  
There was also a question at the time as to whether or not 
the skin disorder affecting his body, head, upper 
extremities, and lower extremities, was the same as the 
service-connected dermatophytosis affecting his feet, but 
this matter was clarified in a July 2003 VA medical 
examination, in which the examiner determined that the skin 
disorder affecting the Veteran's body, head, upper 
extremities, and lower extremities was not dermatophytosis 
but rather pemphigus vulgaris vegitans.  The prior final 
rating decision of September 2003 determined that pemphigus 
was not incurred in service or for many years afterward and 
denied the claim for service connection for this disease.  
The current appeal stems from the Veteran's application to 
reopen this claim, which was filed in June 2005.  The Board 
notes that the Veteran's theories of entitlement to VA 
compensation for this disability remain the same as before.  

With respect to the Veteran's application to reopen his 
claim for service connection for Type II diabetes mellitus, 
his original claim for service connection for this 
endocrinological disability was denied on the merits in a 
March 2004 rating decision.  The Board notes that the 
Veteran's essential contention at the time of his original 
claim was that he was exposed to chemical defoliant during 
service in Korea, and that he now has Type II diabetes 
mellitus as a result of such exposure.  The prior final 
rating decision of March 2004 determined that the Veteran 
did not serve in the Korean Demilitarized Zone ( DMZ) during 
the time that Agent Orange was used (i.e., April 1968 - July 
1969), and that pemphigus was not incurred in service or for 
many years afterward and denied the claim for service 
connection for this disease.  The current appeal stems from 
the Veteran's application to reopen this claim, which was 
filed in October 2005.  The Board notes that the Veteran's 
theories of entitlement to VA compensation for this 
disability remain the same as before.

As the Veteran does not present a new theory or basis of 
service connection for either a chronic skin disorder or 
Type II diabetes mellitus that was not previously 
considered, he must therefore submit new and material 
evidence to reopen these  claims before they may be 
considered on the merits.  See Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Thus, the September 2003 RO 
decision that denied service connection for a chronic skin 
disorder (claimed as pemphigus vulgaris vegitans) and the 
March 2004 RO decision that denied service connection for 
Type II diabetes mellitus are final and may not be reopened 
for purposes of addressing the merits of either claim in the 
absence of new and material evidence.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).  The Board notes that 38 C.F.R. § 3.156(a), which 
defines new and material evidence, requires that evidence 
raise a reasonable possibility of substantiating the claim 
in order to be considered "new and material," and defines 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a) (2009).  The credibility of the 
evidence is presumed for the purpose of reopening.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The history of the Veteran's claim shows that he filed his 
original claim of entitlement to service connection for a 
chronic skin disorder in July 2003.  Evidence considered at 
the time of his original claim included the following 
evidence discussed below.

The Veteran's service treatment records for his period of 
active duty from January  1961 to January 1964, show that his 
skin was negative for any abnormalities on all physical 
examinations and chest X-rays performed during service except 
for a medical report showing treatment for athlete's foot in 
October 1963, with a related notation of dermatophytosis of 
his feet on separation examination in December 1963.  The 
records also reflect that in January 1963 he was placed on 
physical profile and excused from having to wear combat boots 
or other footwear for several days to allow 1st-degree burns 
to the dorsum of both feet to heal after they were 
accidentally scalded when he spilled some hot water on them.

The Veteran's relevant post-service clinical history shows 
that he was granted service connection and a noncompensable 
evaluation for dermatophytosis of his feet in a February 1964 
rating decision.  Thereafter, there are no medical records 
pertaining to any skin problems until a May 2003 VA medical 
report showing treatment of the Veteran for a diagnosis of 
pemphigus vulgaris that, by history, was first manifested in 
his throat June 1989 and thereafter migrated to his scalp and 
extremities.  The report of a July 2003 VA examination, which 
also includes color photographs of the affected areas, shows 
that the Veteran's pemphigus vulgaris vegitans was previously 
mischaracterized as a dermatophyte condition but was later 
confirmed by biopsy of tissue samples from the afflicted area 
to be pemphigus.  Although the examination report noted that 
the Veteran had been exposed to aviation fuel, lubricants, 
hydraulic fluids, and chemical solvents, while serving as a 
helicopter mechanic during service, the clinical evidence 
drew no link between the Veteran's military service and his 
diagnosis of pemphigus vulgaris vegitans.

After weighing the probative value of the aforementioned 
evidence, the RO denied the claim of entitlement to service 
connection for a chronic skin disorder, claimed as pemphigus 
vulgaris vegitans, in a September 2003 rating decision.  The 
decision determined that this disease process did not have 
its onset during service or for many years afterwards and was 
unrelated to his service-connected dermatophytosis noted on 
service separation examination in December 1963.  Notice of 
this denial and his appellate rights was provided to the 
Veteran in VA correspondence dated September 2003.  The 
Veteran did not appeal the denial and it became final.  

The Veteran filed his original claim of entitlement to 
service connection for Type II diabetes mellitus in September 
2003.  Evidence considered at the time of his original claim 
included the following evidence discussed below.

The Veteran's service treatment records show no diagnosis of 
Type II diabetes mellitus during active duty, or any sugar in 
his urine on urinalysis during his entrance and separation 
examinations or while on active duty.  Post-service medical 
records do not show a diagnosis of diabetes mellitus to a 
compensable degree within the one year presumptive period 
following his separation from active duty in January 1964.  
The Veteran's service records show that he served stateside 
and in the Republic of Korea during active service from 
January 1961 to January 1964, which was well before the 
limited use of chemical defoliant in the Korean DMZ beginning 
in April 1968 through July 1969.

Post-service VA medical records include the report of a July 
2003 VA examination, which noted by way of medical history 
that the Veteran had been prescribed the steroid Prednisone 
in large does beginning in 1989 to treat pemphigus vulgaris 
vegitans and that he later developed high blood pressure and 
diabetes mellitus as a result of this steroid medication.

After weighing the probative value of the aforementioned 
evidence, the RO denied the claim of entitlement to service 
connection for type II diabetes mellitus in a March 2004 
rating decision.  The decision determined that the Veteran's 
diabetes mellitus did not have its onset during service or 
for many years afterwards and that he did not serve in Korea 
at the time Agent Orange was used to defoliate the Korean DMZ 
during the period from April 1968 - July 1969.  Notice of 
this denial and his appellate rights was provided to the 
Veteran in VA correspondence dated March 2004.  The Veteran 
did not appeal the denial and it became final.  

The Veteran submitted an application to reopen his claims for 
service connection for a chronic skin disorder (pemphigus) 
and Type II diabetes mellitus in June 2005 and October 2005, 
respectively.  For evidence to be new and material in these 
matters, (i.e., relating to unestablished facts necessary to 
substantiate each claim, and raising a reasonable possibility 
of substantiating each claim), it would have to be evidence 
not previously before VA decisionmakers that tends to show 
that the Veteran had developed pemphigus vulgaris vegitans 
and diabetes mellitus in service; or a diagnosis of diabetes 
mellitus within one year immediately following his separation 
from service in January 1964; or otherwise demonstrates a 
medical nexus between military service and pemphigus vulgaris 
vegitans and diabetes mellitus.

In the current attempt to reopen the claims, the Veteran 
submitted written statements and oral hearing testimony 
reiterating his basic contention that his pemphigus is 
related to his in-service exposure to aviation fuel, 
lubricants, hydraulic fluids, and chemical solvents 
associated with his duties as a helicopter mechanic and that 
his pemphigus was misdiagnosed as dermatophytosis in service 
and that the dermatophytosis noted on separation examination 
in December 1963 is, in fact, pemphigus.  (In this regard, 
the Veteran had filed a claim of clear and unmistakable error 
(CUE) with regard to a February 1964 rating decision that 
granted service connection for dermatophytosis of his feet, 
asserting that the rating decision should have recognized the 
dermatophytosis to actually represent pemphigus whose onset 
began in service.  The CUE claim was denied in a June 2007 
rating decision; the Veteran did not timely appeal this 
determination and it became final.)  The Veteran also 
reiterated his previous contention that his Type II diabetes 
mellitus was due to his being prescribed the steroid 
Prednisone for treatment of pemphigus.  In addition to his 
statements in support of his claim, the Veteran also 
submitted the evidence discussed below.

VA medical reports dated August 1984 - August 2006 show, in 
pertinent part, that the Veteran was treated for pemphigus 
vulgaris vegitans beginning in 1989, which was manifested by 
persistent topical lesions on his scalp, mouth, throat, 
torso, and upper and lower extremities.  The records reflect 
that the use of the steroid Prednisone was the only treatment 
modality through which the Veteran was able to consistently 
achieve some degree of partial relief from his pemphigus 
symptoms, but that he developed disabling side effects 
through years of constant use of Prednisone, which included 
diabetes mellitus, hypertension, and a cerebral hemorrhage.  
These records, however, do not otherwise contain any evidence 
that clinically establishes a nexus between the Veteran's 
military service and his current diagnoses of pemphigus 
vulgaris vegitans and Type II diabetes mellitus. 

In March 2009, the Veteran provided oral testimony in support 
of his claim before the undersigned Veteran's Law Judge.  He 
testified, in pertinent part, that he believed that his 
chronic skin disorder was the result of his exposure to 
aviation fuel, lubricants, hydraulic fluid, and chemical 
solvents while serving as a helicopter mechanic during active 
duty, and that his diabetes mellitus is secondary to this 
skin disorder by way of being induced by the steroid 
medication prescribed to treat it.

The Board finds that the aforementioned evidence submitted to 
reopen the claim for VA compensation for service connection 
for a skin disorder (claimed as pemphigus vulgaris vegitans) 
and Type II diabetes mellitus is not new and material to 
either claim.  The Veteran's written statements and oral 
testimony contain his basic assertion that he has a chronic 
skin disorder that is the result of his exposure to liquids 
and chemicals while working on helicopters during active 
duty.  This is essentially duplicative evidence asserting a 
theory of service connection that has already been considered 
on the merits and rejected in the prior final rating decision 
of September 2003.  The clinical evidence submitted, while 
new in the sense that they have not previously been 
considered by VA decisionmakers with respect to the claim the 
appellant seeks to reopen, do not raise a reasonable 
possibility of substantiating the claim at issue as they 
merely present medical documentation that the Veteran has a 
long history of treatment for pemphigus extending back to 
1989, but do not present any objective link between this 
chronic skin disorder and his period of military service.  As 
for the Veteran's assertion that his diabetes mellitus is due 
to his use of steroid medication prescribed to treat 
pemphigus, while this theory was not previously considered by 
the RO in the prior final rating decision of March 2004 
addressing the claim for VA compensation for diabetes, this 
evidence is still not material to his claim as it still does 
not establish a nexus between diabetes and active duty.  The 
Veteran has not presented any evidence linking his pemphigus 
diagnosis to service, and therefore any evidence linking 
another disability as secondarily related to pemphigus would 
still not establish an etiological link between that 
disability and service.

In view of the foregoing discussion, the Board concludes that 
the current written and oral assertions of the Veteran are 
cumulative and redundant of the evidence of record at the 
time of the prior final denials of entitlement to VA 
compensation for a chronic skin disorder (claimed as 
pemphigus vulgaris vegitans) and Type II diabetes mellitus in 
September 2003 and March 2004, respectively, and that the 
medical evidence submitted since the time of these final 
rating decisions does not raise the possibility of 
substantiating the current claims for service connection for 
the aforementioned disabilities.  Therefore, the evidence is 
not new and material and the petition to reopen the Veteran's 
claims in this regard is denied.  See 38 C.F.R. § 3.156(a) 
(2009).

(b.)  Entitlement to service connection for hypertension and 
residuals of a cerebrovascular accident (stroke).


VA is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim.  VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction.  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. 
Nicholson, 21 Vet. App. 165, 169 (2007), the United States 
Court of Appeals for Veterans Claims (CAVC) held that VA may 
cure timing defects in the Veterans Claims Assistance Act of 
2000 (VCAA) notice by issuing a fully compliant [section 
5103(a)] notification and then readjudicating the claim.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless 
VA shows that the error did not affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Under Sanders, VA bore the burden of 
proving that such an error did not cause harm.  Id.   
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  The Supreme Court held that 
determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  
Therefore, the Board must consider, on a case-by-case basis, 
whether any potential VCAA notice errors are prejudicial to 
the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
CAVC noted that to overcome the presumption of prejudice 
associated with a pre-adjudicatory notice error, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated and that this may be done by demonstrating 
1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, 2) that a reasonable person 
could be expected to understand from the notice what was 
needed to substantiate the claim or 3) that the benefit could 
not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: 
(1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  

The claims for service connection for hypertension and 
residuals of a stroke were filed with VA in October 2005.  
The record reflects that letters dispatched to the Veteran 
during the course of the claims in March 2006 and October 
2006 collectively provided him with adequate notice of the 
VCAA as it pertained to his claims for service connection for 
the aforementioned disabilities that satisfied the notice 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claims were adjudicated on the merits in an 
August 2006 rating decision and a June 2007 rating 
decision/supplemental statement of the case, thereby curing 
any timing defect with regard to VA's obligation to provide 
notice.  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the Veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In the present appeal, VA 
has made a good faith effort to obtain those medical records 
identified by the Veteran as being pertinent to his claims.  
These records have been obtained and associated with his 
claims folder, and include the Veteran's service treatment 
reports and his post-service VA medical records for the 
period from 1984 to 2006.  Furthermore, the Veteran has been 
provided the opportunity to present oral testimony and 
additional evidence in support of his claims while 
accompanied by his designated representative at the RO at a 
March 2009 hearing before the undersigned Veterans Law Judge.  
Although the Veteran was not provided with a VA medical 
examination specifically addressing these issues, the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that "'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claims since it could not 
provide evidence of a past event.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required 
with respect to the claims for VA compensation for 
hypertension and residuals of a stroke.  The Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. § 
1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated in line of 
duty in the active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  In general, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The evidence includes the Veteran's service treatment records 
which show normal blood pressure readings and no diagnosis of 
essential hypertension or any abnormalities of his 
cardiovascular system during his period of active duty.  
Post-service medical records also show no onset of essential 
hypertension to a compensably disabling degree within one 
year following his separation from service in January 1964.

VA treatment records show that the Veteran was diagnosed with 
pemphigus vulgaris vegitans in 1989 and that he thereafter 
was prescribed the steroid Prednisone to treat this skin 
disorder.  As previously discussed in this decision, 
pemphigus vulgaris vegitans is not a service-connected 
disability.  The Veteran testified at his March 2009 hearing 
before the Board that he has hypertension and a history of a 
left temporal lobe stroke that was related to his long use of 
Prednisone to treat his chronic skin disorder.  Treatment 
reports for the period from 1989 - 2006 show that the Veteran 
was diagnosed with hypertension and a history of cerebral 
hemorrhage that were attributed to his long use of Prednisone 
and were considered to be disabling side effects of treatment 
involving this steroid.  

The Board has considered the aforementioned evidence but 
finds that it does not objectively support the Veteran's 
claims for service connection for hypertension or residuals 
of a cerebrovascular accident.  These disabling medical 
conditions are not shown to have had their onset in service 
and are associated only with treatment of a non-service-
connected disability.  

To the extent that the Veteran attributes his hypertension 
and stroke residuals to his period of service, where as here 
the determination involves a question of medical causation, a 
lay assertion on medical causation is not competent evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).

The Veteran, as a layperson, is not qualified to offer an 
opinion on the question of medical causation with respect to 
his diagnoses of hypertension and history of stroke.  For 
this reason, the Board rejects his statements as competent 
evidence to the extent that he uses them to substantiate his 
claims that his hypertension and history of stroke are 
related to his period of active duty.

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as the weight of the evidence is against the 
claims of service connection for hypertension and residuals 
of a cerebrovascular accident as articulated above, the Board 
finds that service connection is not warranted on a direct or 
presumptive basis.  As the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
in this regard, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).


ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied claim for service 
connection for a chronic skin disorder (claimed as pemphigus 
vulgaris vegitans) is denied.

New and material evidence having not been submitted, the 
application to reopen the previously denied claim for service 
connection for Type II diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for residuals of a cerebrovascular 
accident (stroke) is denied.


REMAND

The Veteran claims entitlement to an increased evaluation for 
dermatophytosis, currently rated as noncompensably disabling.  
The claim was filed in June 2005.  An examination was 
provided by VA in August 2006.  The CAVC in Barr v. 
Nicholson, 21 Vet. App. 303 (2007), held that once VA 
undertakes the effort to provide a medical examination 
pursuant to a Veteran's claim, it is obligated to provide one 
that is adequate for rating purposes.  Therefore, the Board 
must first make a determination as to the adequacy of the 
examination prior to adjudicating the claim.  

A review of the August 2006 VA examination report shows that 
the examining physician presented only brief and cursory 
findings with regard to the dermatophytosis of the Veteran's 
feet, consisting of only these two sentences: "For the VA 
established diagnosis of DERMATOPHYTOSIS OF THE FEET, there 
is no change in the diagnosis.  The reasons are as follows: 
subjectively skin lesions and objectively skin lesions."  
Odd grammatical structure aside, this assessment is 
ambiguously phrased and provides no clinical findings 
addressing the applicable rating criteria, which under 38 
C.F.R. § 4.118, Diagnostic Codes 7813-7806 (2009), provide 
for a minimum compensable rating when there is at least 5 
percent of the surface area of the body affected by the skin 
disorder, or when the skin disorder requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks in the past 12-month period.  Absent presentation of 
clinical findings that address the aforementioned criteria, 
the Board cannot conclude that the August 2006 VA examination 
is adequate for purposes of adjudicating the claim for an 
increased rating for dermatophytosis of the feet currently on 
appeal.  See Barr, supra.  

Furthermore, a review of the claims file indicates that in 
the RO's July 2006 order for the August 2006 examination, the 
order instructs that the Veteran's claims file was not to be 
provided to the examiner.  As the Veteran's claim for a 
rating increase is, in its broadest meaning, an assertion 
that his service-connected disability has worsened in the 
time since it was last evaluated by VA, any contemporaneous 
medical examination ordered by VA to address the current 
state of the disability at issue should properly take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Allday 
v. Brown, 7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 
109, 114 (1996);  Fenderson v. West, 12 Vet. App. 119 (1999).  
As the probative value of a medical opinion or assessment 
largely depends upon the extent to which it was based on a 
thorough review of a claimant's medical history as contained 
in his claims file, in cases where an examiner who has 
rendered an opinion or assessment has not had an opportunity 
to review the claimant's medical records, its probative value 
is substantially limited.  See Miller v. West, 11 Vet. App. 
345, 348 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Therefore, in view of this deficit, the Board finds 
further reason to declare the August 2006 VA examination 
inadequate for rating purposes.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In view of the foregoing discussion, the issue of entitlement 
to an increased (compensable) evaluation for dermatophytosis 
of the feet should be remanded for a new medical examination 
that adequately addresses the aforementioned deficits of the 
August 2006 examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, that treated the 
Veteran for his dermatophytosis of the 
feet since the time of his August 2006 VA 
medical examination.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.

2.  Thereafter, the RO must arrange for 
the Veteran to undergo the appropriate 
VA examination for skin disorders for 
the purpose of ascertaining the current 
nature and extent of severity of his 
service-connected dermatophytosis of his 
feet.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
examiner must review pertinent documents 
in the Veteran's claims folder in 
conjunction with the examination and the 
examination report should reflect that 
such review was conducted.  

(a)  All pertinent symptomatology and 
findings must be reported in detail, 
to include whether or not the 
dermatophytosis of the feet is 
currently manifested by any active 
skin lesions or pathology.  

(b)  The examiner must also comment 
upon how much of the Veteran's total 
body surface area, in percent, is 
affected by his service-connected 
dermatophytosis of the feet.  

(c)  The examiner must also comment 
as to whether the Veteran's 
dermatophytosis of the feet requires 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and, if so, 
the total duration of such treatment 
in the past 12-month period.

A complete rationale for all opinions 
must be provided.  If any physician 
presenting an opinion is unable to do so 
without resorting to speculation, it 
must be so noted.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the aforementioned examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained and added 
to the claims file which shows that 
notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.  

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
Veteran's claim of entitlement to an 
increased (compensable) evaluation for 
dermatophytosis of the feet.  If the 
maximum benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


